Exhibit 10.14
June 5, 2008
John W. Henry & Company, Inc.
301 Yamato Road, Suite 2200
Boca Raton, Fl. 33431-4931
Attn: Mr. Ken Webster

Re:   Management Agreement Renewals

Dear Mr. Webster:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Westport Futures Fund L.P.

  •   JWH Master Fund LLC

  •   AURORA III

  •   Citigroup Diversified Futures Fund L.P.

  •   CMF Institutional Futures Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,


CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro        Jennifer Magro        Chief Financial
Officer & Director       

          JOHN W. HENRY & COMPANY, INC

      By:  /s/ Ken Webster        Print Name:  Ken Webster              

 